 1   KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
 2
     916 Street, 2nd Floor
 3   Sacramento, CA. 95814
     Tel. (916) 441-4717
 4   Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
 5

 6   Attorney for Defendant
     LARRY HAMPTON
 7

 8                       IN THE UNITED STATES DISTRICT COURT FOR THE

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        )       No. 17-CR-00009-GEB
                                                      )
12                                                    )       STIPULATION AND
            Plaintiff,                                )       [PROPOSED] ORDER CONTINUING CASE
13                                                    )       AND EXCLUDING TIME
     v.                                               )
14                                                    )
     Larry Hampton.                                   )       Date: November 16, 2018
15                                                    )       Time: 9:00 am.
                                                      )       Judge: Honorable Garland E. Burrell, Jr.
16
            Defendants.                               )
                                                      )
17                                                    )
                                                      )
18

19
            IT IS HEREBY stipulated between the United States of America through its undersigned
20
     counsel, Roger Yang, Assistant United States Attorney, attorney for plaintiff, and Kyle Knapp,
21
     attorney for defendant Larry Hampton that the previously-scheduled status conference, currently
22
     set for November 2, 2018, be vacated and that the matter be re-set for status conference on
23
     November 16, 2018 at 9:00 a.m.
24
            Defense counsel recently picked up this case on behalf of the CJA panel and needs
25
     additional time to fully digest what has happened prior to having joined the case. Counsel have
26
     conferred and this continuance is requested to finalize investigation, review the discovery and
27
     fully prepare to fully resolve this matter or try the case. Plea negotiations are on-going.
28




                                                          1
 1          IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
 2   continuance outweigh the best interests of the public and the defendant in a speedy trial and that
 3   time within which the trial of this case must be commenced under the Speedy Trial Act should
 4   therefore be excluded under 18 U.S.C. Section 3161(h)(7)(B) (iv), corresponding to Local Code
 5   T-4 (to allow defense counsel time to prepare) from the date of the parties’ stipulation, October
 6   31, 2018, up to and including November 16, 2018.
 7   IT IS SO STIPULATED.
 8
     Dated: October 31, 2018                                     McGREGOR W. SCOTT
 9                                                               UNITED STATES ATTORNEY

10                                                        by:    /s/ Roger Yang
                                                                 ROGER YANG
11
                                                                 Assistant U.S. Attorney
12                                                               Attorney for Plaintiff

13   Dated: October 31, 2018                                     /s/ Kyle R. Knapp
14
                                                                 KYLE KNAPP
                                                                 Attorney for Defendant
15                                                               LARRY HAMPTON
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
 1
                                        [PROPOSED] ORDER
 2
            The Stipulation of the parties is hereby accepted and the requested continuance is
 3
     GRANTED. This matter shall be dropped from this court’s November 2, 2018 criminal
 4
     calendar and re-calendared for status conference on November 16, 2018.
 5
            Based on the representations of the parties the court finds that the ends of justice served
 6
     by granting this continuance outweigh the interests of the public and the defendant in a speedy
 7
     trial. Time is excluded from the time of the filing of this stipulation on October 31, 2018,
 8
     through and including November 16, 2018.
 9

10          IT IS SO ORDERED.
     Dated: November 1, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
